DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 31-50 is/are allowed.
Regarding claim 1, the prior art of record (Rose et al., US-20080095370-A1 (hereinafter “Rose ‘370”)) does not teach “generating a generator sequence according to a generator entropy that is greater than the determined key entropy … wherein the key entropy defines a ratio between an average bit length of the generator symbols and a bit length of the key symbols” in the recited context. Rather, Rose ‘370 teaches a stream stretcher taking a key stream cipher Zi (generator sequence) and outputting a stretched stream Si (key sequence) based on an entropy value of a data block encrypted, where a number of bits of the data block represent the entropy upon which a level of ciphering would be determined, that is, the stretched stream Si would have longer bits as the entropy of the data block increases or vice versa. But Rose ‘370 is silent about whether the generator entropy is greater than the determined key entropy and furthermore there are no teachings of the definition of the key entropy as cited in the above limitations. 

Dependent claims 32-46, 48 and 50 are allowed in view of their respective dependence from claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494